Citation Nr: 1032692	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for arteriosclerosis.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service as a member of the Recognized 
Guerilla Forces of the Philippines against the forces of Imperial 
Japan during the Second World War from September 1942 to October 
1942, and from November 1944 to December 1945.  These periods of 
service do not include status as a prisoner-of-war (POW).

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2005 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the Philippines, 
which, in pertinent part, declined to reopen previously denied 
claims for service connection for arteriosclerosis (claimed as 
heart condition) and pulmonary tuberculosis.  

The Veteran requested a hearing on this matter, but canceled his 
request in March 2007.

The RO in Manila, the Republic of the Philippines has 
jurisdiction over the Veteran's VA claim folder.  The Veteran 
resides in Honolulu, Hawaii.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied the claim 
for service connection for heart disease; the Veteran did not 
appeal the decision and it is now final.

2.  Much of the additional evidence received since the February 
1996 rating decision is new but does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim and does 
not raise a reasonable possibility of substantiating the 
arteriosclerosis claim.

3.  In an April 2003 rating decision, the RO denied the claim for 
service connection for pulmonary tuberculosis; the Veteran did 
not appeal the decision and it is now final.

4.  Much of the additional evidence received since the April 2003 
rating decision is new but does not, by itself or in conjunction 
with evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the pulmonary 
tuberculosis claim.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1996 rating decision is 
not material, and the claim of entitlement to service connection 
for arteriosclerosis is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2009).

2.  Evidence received since the April 2003 rating decision is not 
material, and the claim of entitlement to service connection for 
pulmonary tuberculosis is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in February 2005, and post-adjudication notice by letter 
dated March 2008.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The February 2005 letter described the meaning of 
"new" and "material" evidence in order to reopen both claims, but 
included the reason for the previous denial of the 
arteriosclerosis claim only.  The March 2008 letter specifically 
stated the information necessary to substantiate the underlying 
pulmonary tuberculosis claim as required under Kent v. Nicholson, 
20 Vet. App. 1 (2006), and advised the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection.  While the March 2008 letter was not 
provided prior to the initial adjudication, the Veteran has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial,  normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran the opportunity to 
give testimony before the Board.  
VA examination was not provided with respect to the claims on 
appeal.  The Veteran does not have evidence of a current 
pulmonary tuberculosis diagnosis.  While the Veteran does have a 
current diagnosis of arteriosclerosis, as discussed below, there 
is no evidence that the condition was incurred in or aggravated 
by service.  Under these circumstances, VA's duty to assist 
doctrine does not require that the Veteran be afforded medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no reasonable possibility that a VA examination would 
aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claim file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  New and Material Evidence

The Veteran seeks service connection for arteriosclerosis and 
pulmonary tuberculosis based on his assertion that he was 
captured and held as a POW during World War II.  The Veteran 
maintains that he was a POW from October 20, 1942 to January 27, 
1943.  The Veteran has, over the years, provided numerous 
certificates and affidavits in support of his claim.  The RO has 
repeatedly found that the Veteran may not be recognized as a 
former POW.  See January 1996 administrative decision; April 2003 
memorandum; June 2006 administrative decision; March 2007 
administrative decision; and June 2010 memorandum.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither  cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Arteriosclerosis

The Veteran seeks to reopen his service connection claim for 
arteriosclerosis.  In February 1996, the RO denied the claim for 
service connection for heart disease because it determined that 
(1) this condition neither occurred in nor was caused by service, 
and (2) this condition was not diagnosed to a compensable degree 
during the post-service presumptive period.  The Veteran did not 
file a notice of disagreement and the February 1996 rating 
decision became final.  

The evidence considered at the time of the RO decision in 
February 1996 included service records and a March 1995 VA 
examination report, which contains a diagnosis of 
arteriosclerosis.  No entrance or separation examinations are of 
record. 

Evidence considered since the February 1996 rating decision 
includes private treatment records from Dr. G.B.B. for the period 
of March 2004 to July 2004; private treatment records from St. 
Francis Medical Center dated March 1997 and April 2003; an August 
2003 medical report from the State of Hawaii Department of 
Health; undated radiology reports from the VAMC; and a September 
2003 report from a private radiology clinic.  

The evidence received subsequent to the February 1996 RO rating 
decision is new, in that the private treatment records were not 
previously considered by agency decision makers.  However, this 
new evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Specifically, none of the evidence provides findings of any link 
between current arteriosclerosis and the Veteran's active 
service.  Nor is there any evidence that this disability 
manifested to a degree of 10 percent or more within one year 
after separation from service.  The Veteran was not a POW, and 
therefore the presumption in 38 C.F.R. 
§ 3.309(c) does not apply.  Since the information submitted since 
the last final rating decision does not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a), 
reopening the arteriosclerosis claim is not warranted.  38 
U.S.C.A. § 5108.

Pulmonary Tuberculosis

The Veteran seeks to reopen his service connection claim for 
pulmonary tuberculosis.  The Veteran filed a claim for service 
connection for pulmonary tuberculosis in November 1980 and 
February 1985.  The RO did not develop the 1980 claim.  The RO 
denied the February 1985 claim in a March 1985 rating decision.  
The Veteran filed a claim to reopen service connection for 
pulmonary tuberculosis in August 2002.  The RO denied the August 
2002 claim in an April 2003 rating decision, finding that the 
Veteran had not submitted new and material evidence to reopen the 
claim.  The Veteran did not file a notice of disagreement and the 
decision became final.  

The evidence considered at the time of the RO decision in April 
2003 included VA treatment records dated December 1966 to March 
1967 and private treatment records from Dr. F.E. for the period 
of July 1994 through November 2002.  An  August 1995 X-ray report 
shows that the Veteran had "previous PTB, which is probably 
healed."  A December 1996 X-ray report shows that the Veteran 
had "probable old tuberculosis." 

The evidence received subsequent to the April 2003 RO rating 
decision is new, in that the private treatment records were not 
previously considered by agency decision makers.  However, this 
new evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Specifically, none of the evidence provides findings of any 
current pulmonary tuberculosis or any link between any present 
residuals of pulmonary tuberculosis and the Veteran's active 
service.  Service records do not establish POW status; 
furthermore, pulmonary tuberculosis is not one of the presumptive 
POW diseases listed in 38 C.F.R. § 3.309(c).  Since the 
information submitted since the last final rating decision does 
not constitute new and material evidence within the meaning of 38 
C.F.R. § 3.156(a), reopening the pulmonary tuberculosis claim is 
not warranted.  38 U.S.C.A. § 5108.


ORDER

The application to reopen the claim for entitlement to service 
connection for arteriosclerosis is denied.

The application to reopen the claim for entitlement to service 
connection for pulmonary tuberculosis is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


